Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

Response to Arguments
3.	Applicant's arguments with respect to claims have been consider but are moot in view of the new ground(s) of rejection.

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional

Allowable Subject Matter
6. 	Claim 12 is allowable. Prior art of record does not teach each aspect of the claim 12. 

Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Pub No. US 2016/0165023) and further in view of Zhang (Pub No. 20160241686). 
Regarding claim 1, Song discloses a terminal, comprising: a terminal body (Fig. 3: Terminal device with body-100); and a rotating body comprising a first end face (Fig. 3: Rotating body-upper body-110 having upper part- first end face); wherein a first camera is arranged on the first end face (Para. 50: Device 100 include a plurality of cameras-front camera); and the rotating body is rotatably coupled to one end of the terminal body, so that the first camera selectively faces toward around the terminal body (Fig. 3: Rotating part rotatably coupled to the terminal body & camera selectively faces toward around the terminal. See Para. 54 & 57).  
Song is silent regarding the height of the rotating body is less than 10% of the height of the terminal body.
: Movable body-110 is approximately less than 10% of the height of the terminal-120). (Examiner taking official notice that making Movable body is less than 10% of the height of the terminal is obvious design choice. In this case, the functionality of the device has not changed absent unexpected result). 
At the time of filling, it would have been obvious to use small rotating unit in a terminal device to be able to rotate some part of the device to make the device more functional while keep the rotating unit smaller. 
Regarding claim 2, Song remains as applied above and continues to discloses a first display screen is arranged on a front face of the terminal body (Fig. 3: a first display-111); the rotating body further comprises a second end face opposite to the first end face (Fig. 3: lower part-2nd end face); a second display screen is arranged on the second end face (Fig. 3: Bottom screen); and when the rotating body is rotated such that the second end face faces the front face of the terminal body, front surfaces of the first display screen and the second display screen are located in a same plane (Fig. 3 & 5).
Regarding claim 3, Song discloses the first display screen comprises a first boundary line (Fig. 3: a first display-111 with top boundary); the second display screen comprises a second boundary line (Fig. 3: Bottom screen with another boundary); and when the rotating body is rotated such that the second end face faces the front face of the terminal body, the first boundary line coincides with the second boundary line (Fig. 3 & 5).
Regarding claim 4, Song fails disclose a through groove is defined in the terminal body at a top end, wherein the through groove extends through the front face of the terminal body and 
Zhang teaches a through groove is defined in the terminal body at a top end (Fig. 9-10: groove top end), wherein the through groove extends through the front face of the terminal body and a rear face of the terminal body (Fig. 5 & 9-10: groove extends), the through groove extends along a direction perpendicular to the first display screen; and the rotating body is installed in the through groove (Fig. 5 & 9-10: Rotating portion-152).
At the time of filling, it would have been obvious to use rotating unit in a terminal device to be able to rotate some part of the device to make the device more functional. 
Regarding claim 5, Song discloses the first boundary line is distributed along a boundary line on the front face of the terminal body (Fig. 3); and the second boundary line is distributed along a boundary line on the front or the rear face of the terminal body (Fig. 3).  
Song fails to disclose the first boundary line is distributed along a boundary line between the through groove and the front face of the terminal body; and the second boundary line is distributed along a boundary line between the through groove and the front or the rear face of the terminal body.  
Zhang teaches disclose the first boundary line is distributed along a boundary line between the through groove and the front face of the terminal body (Fig. 8-9); and the second boundary line is distributed along a boundary line between the through groove and the front or the rear face of the terminal body (Fig. 8-9).  
At the time of filling, it would have been obvious to use a groove in a terminal device to be able to rotate the device to make the device more functional. 
Regarding claim 6, Song discloses a first connecting structure and a second connecting structure are arranged along a first axis at two opposite faces of the rotating body (Fig. 7: connection body-110 & 120), the first axis is parallel to the first display screen and perpendicular to the extending direction of the through groove (Fig. 7 & 18: axis is parallel & perpendicular to the extending direction); and the first connecting structure and the second connecting structure are rotatably around the first axis respectively and are installed in inner faces of the through groove (Para. 62-63) & (Fig. 7).
Regarding claim 7, Song discloses the rotating body comprises a fifth end face facing the terminal body (Fig. 7: Rotating body have side end facing terminal); a fourth connecting structure is provided on a top end face of the terminal body (Fig. 7: connection-710); the third connecting structure is rotatably coupled to the fourth connecting structure around a second axis; and the second axis is perpendicular to the top end face of the terminal body (Fig. 7: Rorating body rotate in all direction with second axis & Para. 50-52).  
Song does not explicitly discloses a third connecting structure is arranged on the fifth end face.
Zhang teaches a third connecting structure is arranged on the fifth end face and the third connecting structure is rotatably coupled to the fourth connecting structure around a second axis (Fig. 9 & 12: Rotating structure not only rotate but also move up-down); and the second axis is perpendicular to the top end face of the terminal body (Fig. 9 & 12).  
At the time of filling, it would have been obvious to use rotating unit in a terminal device to be able to rotate some part of the device to make the device more functional. 
Regarding claim 8, Song discloses when the rotating body rotates such that the second end face faces the front face or a rear face of the terminal body, the fifth end face coincides with the top end face of the terminal body (Fig. 3 & 7).
Regarding claim 9, Song discloses when the rotating body is rotated such that the second end face faces the front face of the terminal body (Fig. 3 & 7), a boundary line of the first display screen facing the second display screen coincides with a boundary line of the second display screen facing the first display screen (Fig. 3 & 7).  
Regarding claim 10, Song discloses the rotating body further comprises a fourth end face; the fourth end face is perpendicular to a width direction of the terminal body and parallel to a length direction of the terminal body (Fig. 3 & 7: Width direction of the terminal body and parallel to a length direction); the first end face and the second end face are perpendicular to a thickness direction of the terminal body (Fig. 3 & 7); a length of the rotating body along the width direction is greater than a length of the rotating body along the thickness direction (Fig. 3 & 7); the first camera is arranged on the first end face away from the fourth end face (Para. 10: 1st Camera); a second camera is arranged in the rotating body (Para. 34: Rare Camera); the second camera extends along the width direction (Fig. 6: Camera- 112); a light incident face of the second camera is located at the fourth end face (Fig. 6: Camera- 112); and a lens length of the second camera is greater than a lens length of the first camera (Fig. 6: Camera- 112. 1st Camera-Fig. 5) and a light incident face of the first camera and the light incident face of the second camera are perpendicular to each other (Para. 50 & Fig. 12 & 14: Front camera and the back camera’s light incident face are perpendicular).
Regarding claim 11, Song discloses the through groove comprises a first side wall face and a second side wall face opposite to each other (Fig. 3 & 7); a fifth connecting structure is (Fig. 7: Connection structure-710); a sixth connecting structure is defined on the second side wall face (Fig. 7: Connection structure-720); the fifth connecting structure and the sixth connecting structure are opposite to each other and are both grooves; the first connecting structure and the second connecting structure are both columnar structures; the first connecting structure is around the first axis and is rotatably installed in the fifth connection structure (Para. 50-52).
Song is silent regarding the second connection structure is around the first axis and is rotatably installed in the sixth connection structure, and each of the fifth connecting structure and the sixth connecting structure is elongated and has a length greater than a diameter of each of the first connecting structure and the second connecting structure.  
Zhang teaches the second connection structure is around the first axis and is rotatably installed in the sixth connection structure, and each of the fifth connecting structure (Fig. 10: Connected structure) and the sixth connecting structure is elongated and has a length greater than a diameter of each of the first connecting structure and the second connecting structure (Fig. 11-12: Connection structure) & (Para. 215).
At the time of filling, it would have been obvious to use rotating unit in a terminal device to be able to rotate some part of the device to make the device more functional. 






CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you 


/MD K TALUKDER/            Primary Examiner, Art Unit 2648